Citation Nr: 0802617	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-15 074	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error in a Board 
decision of July 22, 1992, which confirmed reduction of the 
veteran's disability rating for schizophrenic reaction from 
100 percent to 50 percent and denied restoration of a 100 
percent schedular rating.


REPRESENTATION

Moving party represented by:  Edwin Gutierrez Torres, 
Attorney at Law


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) by virtue of the Board's original 
jurisdiction over claims of clear and unmistakable error 
(CUE) in prior Board decisions.  See 38 U.S.C.A. § 7111(e) 
(West 2002).  The veteran has moved for review of a Board 
decision of July 22, 1992, that denied restoration of a 100 
percent rating for a schizophrenic reaction, and, in so 
doing, confirmed the reduction of the rating from 100 percent 
to 50 percent.  


FINDINGS OF FACT

1.  The Board confirmed the reduction of the rating for a 
schizophrenic reaction from 100 percent to 50 percent, and 
denied restoration of a 100 percent rating in a decision of 
July 22, 1992.

2.  The Board's decision was based on a finding that the 
evidence, by a preponderance, including VA field examination 
and VA psychiatric examination, showed that the veteran was 
participating in the operation of a business, and that 
clinical findings demonstrated sustained psychiatric 
improvement with no more than considerable impairment.  

3.  The Board's decision of July 22, 1992, was based on the 
correct facts as they were known at that time, and was in 
accordance with and supported by the preponderance of those 
known facts, and was in accordance with existing law and 
regulations.


CONCLUSION OF LAW

The Board decision of July 1992 which confirmed the reduction 
of the rating for a schizophrenic reaction from 100 percent 
to 50 percent and also denied restoration of a 100 percent 
rating does not contain clear and unmistakable error.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that there is clear and unmistakable 
error (CUE) in a Board decision of July 22, 1992, which 
denied restoration of a 100 percent disability rating for a 
schizophrenic reaction.  He asserts that the Board committed 
factual error by relying on a fraudulent document.  He 
furthers states that the record contained no evidence that 
his psychiatric condition had improved.  He further argues 
that the decision was legally erroneous because the reduction 
from 100 percent to 50 percent was precluded by the 
provisions of 38 C.F.R. §§ 3.343 and 3.344.    

Initially, the Board notes that in Livesay v. Principi, 15 
Vet. App. 165 (2001) the United States Court of Appeals for 
Veterans Claims (Court) held that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable to claims of clear and unmistakable error.  See 
also Parker v. Principi, 15 Vet. App. 407, 412 (2002) (Court 
noted that although the Secretary filed a motion, with which 
the veteran agreed, seeking a remand for readjudication of a 
CUE question in light of the enactment of the VCAA, the basis 
for the motion had no merit following the Court's decision in 
Livesay finding that the VCAA was not applicable to CUE 
matters).  Taking these factors into consideration, there is 
no prejudice to the veteran in proceeding to consider the 
motion on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Board denied restoration of a 100 percent rating and 
confirmed the reduction of the rating for a schizophrenic 
reaction from 100 percent to 50 percent in a decision of July 
22, 1992.  All final Board decisions are subject to revision 
on the basis of CUE except for those decisions which have 
been appealed to and decided by the Court, and decisions on 
issues which have subsequently been decided by the Court.  
See 38 C.F.R. § 20.1400.

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  See 38 C.F.R. § 
20.1400.  A party disagreeing with the Board's denial of a 
motion for revision based on clear and unmistakable error in 
a prior Board decision can appeal that determination to the 
Court.  See 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a).  

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
See 38 C.F.R. § 20.1403(b)(1).  For a Board decision issued 
on or after July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed by 
the VA not later than 90 days before such record was 
transferred to the Board for review in reaching that 
decision, provided that the documents could be reasonably 
expected to be part of the record.  See 38 C.F.R. 
§ 20.1403(b)(2).

To warrant revision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, if it had not been made, 
would have manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable error include 
(1) a new medical diagnosis that "corrects" an earlier 
diagnosis considered in the Board's decision; (2) the 
Secretary's failure to fulfill the duty to assist; and (3) a 
disagreement as to how the facts were weighed or evaluated.  
See 38 C.F.R. § 20.1403(d).  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).  

As noted above, the veteran had active service from April 
1968 to April 1970.  The veteran established service 
connection for a schizophrenic reaction rated as 50 percent 
disabling in a decision of October 15, 1970.  Subsequently, 
in a rating of November 1970, the RO assigned a 100 percent 
rating.  

A VA field examination request dated in April 1989 reflects 
that the RO had learned from the VA Loan Guaranty Division 
that the veteran had been in business with a travel agency 
since 1975, and had been in business again with a gas station 
in combination with a travel agency and photo studio since 
November 1984.  A field examination was requested to 
determine if this information was correct, as well as to 
determine the true severity of the veteran's service-
connected condition and his work and employability history.  

A VA field examination report dated in April 1989 reflects 
that such an examination was requested to "find facts about 
employment."  The report reflects that the examiner spoke 
with the veteran's mother-in-law.  She confirmed that the 
veteran had operated a travel agency years earlier, but that 
he had lost that business.  It was further noted that he was 
not working at present, but that he was building a gasoline 
station that he would open within a few months.  When asked 
about his "nervous condition," she stated that he behaved 
normally.  The field examiner traveled to the gas station 
which was under construction, and also the home of the 
veteran, but he was not there.  

A few days later, the examiner returned to the site of the 
gasoline station and interviewed the veteran and his wife.  
The veteran reportedly stated that he used to have a travel 
agency which had failed, but he stated that it had been his 
wife who had actually administered it.  However, he further 
stated that he knew about the gasoline business, and that he 
would work the station when it opened.  Regarding his nervous 
condition, he indicated that he liked what he was doing, and 
that he felt better than before.  Associated with the field 
examination report are several documents including a 
photocopy of an affidavit purportedly from the veteran.  The 
Board notes that the quality of the photocopy of the 
affidavit is poor, and although the document bears a 
notarization seal, it is not discernable whether the original 
document was signed.  

The veteran was afforded a VA psychiatric examination in July 
1989.  The examiner noted that the veteran reported he was 
working in a gas station which he owned.  The report reflects 
that the veteran stated that if asked whether he was well, he 
would indicate that he was not, but that he was trying to 
feel better and was very enthusiastic regarding the work that 
he was involved with and which had been in operation for two 
or three weeks.  On mental status examination, it was noted 
that he was adequately dressed and groomed.  He was alert, 
and aware.  His responses were relevant and coherent and 
logical.  The thought content dealt mostly with the fact that 
he did not find himself well in the sense of the way he 
responded to stress.  He was not delusional, not 
hallucinating, and was not overtly suicidal or homicidal.  
His affect was constricted.  His mood was hyperactive, tense 
and apprehensive.  He was oriented and memory was well 
preserved.  The diagnosis was schizophrenic disorder in 
remission.  The examiner stated that the level of functioning 
was fair.   

In September 1989, the RO wrote to the veteran and advised 
him that a field examination had shown that his disability 
had improved, and that his disability rating would be reduced 
to 50 percent.  He was advised his compensation would 
continue at the 100 percent rate for 60 days, and that he 
could submit evidence to show that the proposed action should 
not be taken.  He was also advised that he could request a 
hearing.  The RO subsequently effectuated the reduction of 
compensation, in compliance with 38 C.F.R. § 3.105.

The veteran perfected an appeal, but the Board denied his 
claim for restoration of the 100 percent rating in a decision 
of July 1992.  The veteran contends that, in its July 1992 
decision, the Board improperly considered fraudulent evidence 
and failed to properly apply the law and regulations.  

In evaluating the veteran's clear and unmistakable error 
motion, the Board must examine what evidence, applicable 
statutes, and relevant regulations were before the Board at 
the time of its July 1992 decision.  A determination that 
there was a "clear and unmistakable error" must be based on 
the record and the law that existed at the time of the prior 
decision of the Board, and subsequently developed evidence is 
not germane.  Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).

In its 1992 decision, the Board reviewed all of the evidence 
that was of record at that time.  The 1992 decision noted 
specifically that the veteran and his representative 
contended that the provisions of 38 C.F.R. § 3.344 had been 
violated and his rating had been reduced on the basis of a 
single examination, and the Board rejected that contention.  
The Board noted in the decision that the evidence included a 
VA loan guaranty report, a sworn statement of the veteran 
dated in 1988, a VA field examination report, and a VA 
psychiatric examination report.  

The Board further found that the evidence showed that the 
schizophrenic reaction had undergone sustained improvement 
that was reasonably certain to be maintained under the 
ordinary conditions of life, and that this improvement had 
been confirmed on examinations as full and complete as the 
examinations on which the prior 100 percent rating had been 
based.  The Board further found that on the basis of the VA 
field and psychiatric examinations that the schizophrenic 
reaction had not been manifested by more than considerable 
impairment of social and industrial adaptability since 1984.  
Based on those findings, the Board concluded that the 
reduction to 50 percent had been proper, and restoration of 
the 100 percent rating was not warranted.   

This information from the Board's 1992 decision underscores 
the basis for the Board's decision and its rationale.  The 
Board's discussion establishes that it considered all of the 
evidence which was of record, as well as the applicable 
regulations, including both 38 C.F.R. § 3.343 and 3.344.  The 
Board now finds that the Board decision of July 1992 that 
denied the veteran's claim was based on the correct facts as 
they were known at that time.  In the decision, the Board 
noted the veteran's contentions and considered all of the 
relevant evidence which was of record at that time.  With 
respect to the veteran's current argument that the Board 
should have rejected evidence as being fraudulent, an 
asserted failure to evaluate and interpret the evidence 
correctly is not clear and unmistakable error.  See 38 C.F.R. 
§ 20.1403(d).  See also Eddy v. Brown, 9 Vet. App. 52 (1996).

The veteran has presented lengthy argument in numerous and 
voluminous communications to the Board.  The Board has 
reviewed these arguments in detail.  The veteran has recently 
presented a certification from a VA loan guaranty officer 
which is to the effect that Loan Guaranty records pertaining 
to the veteran could not be found.  This document was not of 
record at the time of the Board decision.  The Board notes 
that subsequently presented evidence cannot form a basis for 
concluding that the July 1992 Board decision contains clear 
and unmistakable error.  See 38 C.F.R. § 20.1403(d).  This 
same legal principle precludes consideration of a sworn 
statement from the veteran dated in October 2002 in which he 
denied having ever engaged in business involving a travel 
agency or gas station, and was never visited for an 
investigation.    

The Board further finds that the July 1992 decision did not 
include an incorrect application of the law, including that 
pertaining to reduction of ratings.  The Board cited 
pertinent laws and regulations, included those relating to 
reduction of disability ratings, namely 38 C.F.R. § 3.343 and 
3.344.  The Board noted that the case involved a schedular 
100 percent rating, and concluded that the provisions of 38 
C.F.R. § 3.343(c) did not directly apply.  

The Board further stated that the requirements of 38 C.F.R. 
§ 3.344 had been considered and followed by the RO, and that 
there had been material and sustained improvement under the 
ordinary conditions of life, including the active engagement 
in substantially gainful employment.  The Board's discussion 
of the evidence reflects that the decision was based on the 
various types of evidence as a whole, and did not depend on 
any single piece of evidence, but rather, discussed the 
preponderance of the evidence, although not as artfully and 
clearly as in challenges to reductions decided after the 
Court announced its decision in Kitchens v. Brown, 7 Vet. 
App. 320, 325 (1995) (reduction decision places burden of 
proof of improvement on VA).  In particular, the Board's 
determination that "the records as a whole" established 
that the veteran's psychiatric status "had vastly improved" 
since the prior examination reflects a decision affirming the 
reduction rendered in light of the correct burden of proof 
standard.   

The Board concludes that the decision of 1992 did not 
incorrectly apply those regulations.  The evidence provided 
at least an arguable basis for the Board's finding that the 
there had been sustained improvement.  In fact, the clinical 
evidence prior to 1984 reflects that the veteran's clinical 
picture had changed markedly as compared to the veteran's 
psychiatric symptoms and functional abilities.  In 
particular, the 1989 examination revealed that the veteran 
had none of the symptoms of auditory or visual hallucinations 
that the had been described in VA examinations conducted 
proximate to the veteran's service.  

To the extent that the veteran is arguing that the Board 
failed to developed additional evidence, the Board notes that 
a failure to fully develop evidence is not considered to be 
clear and unmistakable error.  See 38 C.F.R. § 20.1403(d).  
"[T]he VA's breach of the duty to assist cannot form a basis 
for a claim of CUE because such a breach creates only an 
incomplete rather than an incorrect record."  See Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  In particular, the Board 
notes that there is no allegation that VA had any relevant 
documents in its possession which was not considered.  38 
C.F.R. § 1403(b)(2).

For these reasons, the Board finds that the decision of July 
1992 was in accordance with the applicable law and 
regulations.  Given that the decision was in accordance with 
the know facts and was in accordance with the applicable law 
and regulations, the Board finds that there is no clear and 
unmistakable error in the prior decision of July 22, 1992.  
Accordingly, the motion is denied.


ORDER

The veteran's motion to revise a July 22, 1992, Board 
decision, which denied the veteran's appeal for restoration 
of a 100 percent rating for a schizophrenic reaction and 
confirmed reduction of the veteran's disability rating from 
100 percent to 50 percent, on the basis of clear and 
unmistakable error is denied.



                       
____________________________________________
	Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



